Summit App. No. 23309, 2007-Ohio-1479. It is ordered by the court, sua sponte, that this cause is no longer held for the decision in In re C.S., 115 Ohio St.3d 267, 874 N.E.2d 1177, 2007-Ohio-4919, and briefing shall proceed.
It is further ordered by the court that the briefing in this cause and 2007-0912, In re L.A.B., Summit App. No. 23309, 2007-Ohio-1479, shall be consolidated. The parties shall file two originals of each of the briefs permitted under S.Ct.Prac.R. VI and include both case numbers on the cover page of the briefs. The parties shall otherwise comply with the requirements of S.Ct.Prac.R. VI.
It is farther ordered that the Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Summit County.